Citation Nr: 0534006	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  97-08 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for low back strain, 
currently assigned a 10 percent evaluation.

3.  Entitlement to an initial compensable evaluation for 
structural imbalance of the right knee.

4.  Entitlement to an initial compensable evaluation for 
structural imbalance of the right hip.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESSES AT HEARING ON APPEAL

Appellant and an acquaintance "C.B."


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from January 1974 to January 
1977 (Regular Army) and his Army National Guard unit was 
activated in support of Operation Desert Shield/Storm from 
January to July 1991.  He reportedly had periods of inactive 
service and active duty for training (ACDUTRA) between 
January 1977 to February 1994 (with ACDUTRA periods listed at 
various times between 1978 and January 1991).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Detroit, Michigan, Regional Office (RO), which denied service 
connection for hypertension; confirmed a 10 percent 
evaluation for low back strain; and granted service 
connection and assigned noncompensable evaluations each for 
structural imbalance of the right knee and right hip.

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) explained that there was a legal distinction 
between a claim for an "original" rating and an 
"increased" rating claim.  In light of the aforestated 
legal distinction in Fenderson, the Board has reframed the 
right knee and right hip disabilities ratings appellate 
issues as those delineated on the title page of this 
decision.

In September 2000, the Board remanded the case for scheduling 
of a Travel Board hearing.  In December 2001, a Travel Board 
hearing was held before the undersigned Board Member/Veterans 
Law Judge.  In 2002, the Board undertook additional 
development on said appellate issues, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  However, during the 
pendency of the appeal, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Disabled American Veterans v. Secretary of Veterans Affairs 
invalidated a portion of the Board's development regulations, 
specifically 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Consequently, in 
light of that Federal Circuit case, in October 2003, the 
Board remanded the case to the RO, in part, for 
readjudication that considered any additional evidence 
obtained pursuant to the Board development regulations in 
effect prior to said judicial invalidation.  

In the event appellant wants to raise entitlement to service 
connection for discogenic disease, he should so inform the RO 
of that intent in order for the RO to take any appropriate 
action.  Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  It has not been shown, by competent credible evidence, 
that appellant had persistently elevated blood pressure 
(essential hypertension) in service/ACDUTRA.  Essential 
hypertension was initially clinically manifested years after 
service/ACDUTRA and recent VA medical opinion determined that 
his hypertension was unrelated to service.  

2.  Appellant's service-connected low back strain is 
manifested primarily by complaints of low back pain and no 
more than moderately restricted overall back motion with 
forward flexion of 60 degrees.  

3.  Any lumbosacral strain or restricted overall back motion 
cannot be reasonably characterized as more than moderate in 
degree.  

4.  Appellant's service-connected right knee disability is 
manifested primarily by normal 0 degrees' extension, and no 
less than 100 degrees' limitation of flexion.  No ligamentous 
laxity, joint instability, or significant objective 
functional impairment attributable to that knee has been 
medically shown.

5.  Appellant's service-connected right hip disability is 
manifested primarily by no more than mild limitation of 
motion not to a degree that would support a compensable 
rating.  No significant objective functional impairment 
attributable to that hip has been medically shown.  


CONCLUSIONS OF LAW

1.  Essential hypertension was not incurred in or aggravated 
by appellant's active service/ACDUTRA, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 101(2), (22)-(24), 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.1(d), 3.6 (a)-(d), 3.303, 3.307, 3.309 (2004).  

2.  The criteria for an increased rating of 20 percent, but 
no more, for the service-connected low back strain have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 
5292 and 5295 (effective prior to September 26, 2003) and 
Code 5237 (effective on and subsequent to September 26, 
2003).

3.  The criteria for an initial compensable evaluation for 
the service-connected structural imbalance of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Codes 5257, 5260, 5261 (2004).  

4.  The criteria for an initial compensable evaluation for 
the service-connected right hip disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 
5251, 5252, 5253 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of written 
correspondence, including a May 2004 VCAA letter that was 
sent to the appellant.  Additionally, such written 
correspondence as well as a Statement of the Case and 
Supplemental Statements of the Case informed the appellant of 
what information and evidence was required to substantiate 
the claims in question and of his and VA's respective duties 
for obtaining evidence.  It is clear from the record, 
including the VCAA letter, that appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  The 
Board finds that the RO informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to the AOJ.  In 
addition, the Supplemental Statement of the Case included the 
provisions of 38 C.F.R. § 3.159(b).  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to VCAA enactment and the issuance of 
appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The content of the notice provided to the appellant by said 
May 2004 VCAA letter as discussed above fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  It also is noteworthy that he had 
the opportunity to testify at a Travel Board hearing.  All 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); See also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  Additionally, it 
should be noted that appellant is being represented in this 
case by a service organization who apparently is well aware 
of the VCAA and its requirements.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal to the extent indicated.  See 
VAOPGCPREC 7-2004 (July 16, 2004).


Duty to Assist

With regard to the duty to assist, the record contains VA 
medical records and VA examinations, including November 1996 
and May 2005 VA orthopedic examinations reports which are 
sufficiently detailed and comprehensive regarding the nature 
and severity of the service-connected disabilities at issue.  
A comprehensive medical history and detailed findings with 
respect to the claimed service-connected disabilities on 
appeal over the years are documented in the medical evidence.  
With respect to the hypertension service connection issue, 
the RO formally requested in writing from an appropriate 
source appellant's service medical records pertaining to the 
initial period of service as well as his subsequent periods 
of Army National Guard duty, and such available medical 
records were subsequently received.  Also, pursuant to Board 
remand, additional VA clinical records were obtained.  

Additionally, a recent May 2005 VA cardiovascular examination 
was conducted with adequate medical opinion rendered as to 
the etiology of the claimed hypertensive disease.  Although 
during a Travel Board hearing, appellant submitted 
authorization forms for the release of certain private 
clinical records, he failed to respond to subsequent requests 
by the RO to provide more current authorization forms in 
order for the RO to attempt to obtain such records.  Without 
adequate and current consent forms, the RO is unable to 
obtain private medical records.  Additionally, appellant 
failed to respond to the request in the October 2003 Board 
remand and the May 2004 VCAA letter to assist in the endeavor 
to obtain any additional medical treatment records that might 
be available in this appeal.  See also Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) ("The duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence").  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed with 
respect to the appellate issues and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims that are being 
decided in the Board's decision herein.  Essentially, all 
available evidence that could substantiate said claims has 
been obtained.  There is no indication in the file that there 
are additional, available, relevant records that have not yet 
been obtained insofar as the appellate issues that are being 
decided in the Board's decision herein is concerned.  See 
Mayfield, supra.  


I.  Service Connection for Hypertension

In deciding the service connection issue on appeal, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. §§ 101(2) and C.F.R. § 3.1(d).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) and 38 
C.F.R. § 3.6(a)-(d).  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 1110, 1131.

It should be pointed out that generally, service connection 
for hypertension during a period of inactive duty training 
(INDUTRA) may not be granted, since disability would not be 
due to "injury" incurred in or aggravated in line of duty.  
38 U.S.C.A. §§ 101(22)-(24), 1110, 1131; 38 C.F.R. 
§ 3.6(a),(d).  

According to VA regulation, the term hypertension means that 
the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm..  38 
C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2004).

Appellant's available service medical records reveal that 
during the initial service period, a blood pressure reading 
was 120/74 in October 1975.  In March 1976, appellant 
complained of chills and a blood pressure reading of 130/90 
was recorded.  Another blood pressure reading later in March 
1976 was 126/76.  An illegible blood pressure reading was 
recorded in April 1976.  In August 1993, blood pressure 
readings of 120/80 and 122/88 were recorded.  In September 
1982 and August 1989 military physical examinations reports, 
respective blood pressure readings of 126/64 and 126/86 were 
noted and, in an accompanying August 1989 medical 
questionnaire, appellant denied having high blood pressure. 

Significantly, during the second active service period, a May 
1991 military redeployment examination report recorded 
appellant's blood pressure as 122/74 and in an accompanying 
medical questionnaire, appellant denied having high blood 
pressure.  A May 1991 service medical record indicated that 
appellant reported a 4-month history of shortness of breath 
and that he had quit smoking 3 years ago.  His blood pressure 
was 124/68.  A June 1991 emergency room record indicated that 
appellant was treated for a back condition and a blood 
pressure of 139/89 was recorded.  

VA outpatient treatment records dated from 1991 to August 
1997 reveal that in 1992, several diastolic blood pressure 
readings were predominantly 88 or less with systolic blood 
pressure readings predominantly 132 or less, except in 
October 1992, his blood pressure was 130/90.  In March and 
August 1993, his respective blood pressure readings were 
120/84 and 122/88 or 120/80.  In October 1993, his blood 
pressure was 140/100.  In December 1993, the assessment was 
rule out hypertension.  In March 1994, years after 
service/ACDUTRA, hypertension was initially assessed.  

During a December 2001 Travel Board hearing, appellant 
testified that he had elevated blood pressure in service and 
received treatment for hypertension shortly after Desert 
Shield/Storm.  (Transcript (T.) at pages 12, 22-23.)

In May 2005, a VA medical opinion on the etiology of 
appellant's hypertension was rendered.  Significantly, the 
examiner stated that appellant's claims folder was reviewed; 
that the service medical records did not document any 
persistently elevated blood pressure readings or 
hypertension; and that the earliest post-service clinical 
evidence indicative of hypertension was not until the mid-
1990's, when hypertension was assessed.  Additionally, the 
physician opined that appellant's hypertension was not 
related to service.  This VA medical opinion is unrebutted by 
any competent, clinical evidence or medical opinion of 
record.  

Although the appellant contends that his hypertension is 
related to military duty, he is not competent to offer 
medical opinion or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1991).

In summary, neither appellant's service/ACDUTRA medical 
records nor post-service clinical evidence proximate to 
service/ACDUTRA document any persistently elevated blood 
pressure readings.  The earliest clinical evidence of 
persistently elevated blood pressure readings indicative of 
hypertension was not until the mid-1990's, years after 
service/ACDUTRA; and hypertension was not manifested to a 
compensable degree within the one-year, post-service 
presumptive period.  The overwhelmingly negative evidence, 
including the May 2005 VA medical opinion which states that 
his hypertension is not related to service, outweighs any 
positive evidence on this service connection appellate issue.  
Accordingly, service connection for hypertension is denied.  


II.  An Increased Rating for Low Back Strain

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected 
disabilities on appeal in the context of the total history of 
those disabilities, particularly as they affect the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

During the pendency of this appeal, the VA's rating schedule 
for rating the back was amended, effective September 26, 
2003.  Under the amended regulations, back disabilities, such 
as the service-connected low back strain, are rated in 
accordance with a General Rating Formula for Diseases and 
Injuries of the Spine, which encompasses limitation of motion 
and other orthopedic symptomatology.  It should be pointed 
out, however, that the revised rating criteria may not be 
applied to a claim prior to the effective date of the amended 
regulation.  See 38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC. 3-2000 (Apr. 10, 2000).  See also Rhodan v. West, 
12 Vet. App. 55, 57 (1998), vacated on other grounds by 251 
F.3d 166 (Fed. Cir. 1999).  The Board will apply the old and 
the new criteria, whichever are more favorable, to the claim 
at issue, to the extent indicated.

The Board has considered the applicability of all appropriate 
rating codes in rating the service-connected low back strain, 
for the periods in question.  It should be emphasized, 
however, that the only back disability for which service 
connection is currently in effect is low back strain, which 
the RO has rated under Diagnostic Code 5295 and 5237 for the 
applicable periods.  Under the old criteria effective prior 
to September 26, 2003, a 10 percent evaluation was warranted 
under Code 5292 for slight limitation of motion of the lumbar 
spine.  A 20 percent evaluation required moderate limitation 
of motion.  A 40 percent evaluation required severe 
limitation of motion.  38 C.F.R. Part 4, Code 5292.  A 10 
percent evaluation was warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation 
required muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation required severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation may 
also be assigned if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. Part 4, Code 5295.

The new General Rating Formula for Diseases and Injuries of 
the Spine includes diagnostic code 5237 for rating 
lumbosacral strain and provides, in pertinent part:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

A 10 percent rating may be assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating may be assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation may be assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

In the new VA regulations effective September 26, 2003, the 
VA set out what normal ranges of back motion are as follows: 
Forward flexion of the back to 90 degrees; extension to 30 
degrees; lateroflexion to 30 degrees, bilaterally; and 
rotation to 30 degrees, bilaterally.

Appellant's medical records indicate that in January 1992 
apparently during ACDUTRA, he slipped on ice and injured his 
low back.  An October 1992 rating decision granted service 
connection and assigned a 10 percent evaluation for low back 
strain under Diagnostic Code 5295.  

On February 1994 VA orthopedic examination, appellant's back 
had minimal tenderness without pain on motion or neurologic 
deficits.  Forward flexion of the back was to 90 degrees; 
extension was to 35 degrees; lateroflexion was to 40 degrees, 
bilaterally; and rotation was to 35 degrees, bilaterally.  X-
rays of the lumbosacral spine were interpreted as 
unremarkable.  

VA clinical records reveal that in August 1996, x-rays of the 
lumbosacral spine were interpreted as essentially normal.  A 
CT scan of the lumbar spine was unremarkable, except for a 
soft tissue mass within the spinal canal at L4 level.  

On November 1996 VA orthopedic examination, appellant used a 
cane and shifted his weight in order to attempt to take 
weight off the back.  He reportedly had nearly continuous 
pain and medication reduced the pain to approximately a 6 out 
of 10 on a pain scale.  He complained of radiating pain down 
the lower extremity.  Clinically, appellant had problems 
walking on his right heel.  Reflexes were described as 
normal, although there was decrease in sensation over the 
right foot with some dorsiflexion weakness.  He attempted to 
keep his posture fixed with a decreased lordotic lumbar 
curve.  No fixed deformity was apparent.  There were spasms 
in the lower lumbar area.  Forward flexion of the back was to 
70 degrees and extension was to 30 degrees, with a lot of 
pain reported.  Lateroflexion was to 20 degrees on the left 
and 35 degrees on the right; and rotation was to 
approximately 30 degrees, bilaterally.  Mild pain on all 
ranges of motion was noted with more severe pain on forward 
and backward movements.  Straight leg raising was 
approximately 35-40 degrees on the right.  The diagnosis was 
rule out lumbar disc disease at L5-S1 on the right.  

VA clinical records reveal that in February 1997, an MRI scan 
of the lumbar spine showed degenerative changes at L4-L5 with 
a small disc protrusion but without nerve root compression; 
and mild degenerative changes involving L4-L5 facet joints.  
In July 1998, appellant's low back pain was reportedly 
worsening and radiated to the right posterior knee area.  

During a December 2001 Travel Board hearing, appellant 
testified, at T.8, 14, and 21, that he had last worked in 
September 2000 painting and installing windows; that he had 
to quit working after his foot was "crushed" in a September 
2000 motor vehicular accident; and that he had severe back 
pain without spasms.

On May 2005 VA orthopedic examination, the examiner noted 
that the claims folder had been reviewed.  Appellant reported 
fairly constant, low back pain aggravated by damp weather or 
standing/sitting for extended duration; that the right leg 
occasionally felt numb; that he could not bend; and that 
activities of daily living were somewhat limited.  No history 
of flare-ups, radiating pain, or acute excruciating pain was 
reported.  He did not take pain medication nor utilized a 
back brace.  He reported that physical therapy had failed to 
improve his back pain and that the back had worsened.  
Clinically, there was normal lumbar lordosis.  The pelvic 
area had good muscle tone without atrophy or spasms.  He 
complained of pain in the right lower back area.  Forward 
flexion of the back was to 60 degrees and extension was to 20 
degrees, with complaints of pain.  Lateroflexion and rotation 
were each to 20 degrees, bilaterally, without pain.  There 
was no functional loss due to pain.  Straight leg raising was 
to 65 degrees with back pain complaints.  The lower 
extremities had no neurologic deficits.  Goldthwait's and 
Laseque's signs were negative.  X-rays of the lumbosacral 
spine were interpreted as normal.  The diagnosis was normal 
lumbosacral spine.  The examiner remarked that the restricted 
low back ranges of motion appeared inconsistent with the lack 
of other objective findings; and that there was no 
incoordination, weakness, fatigability, or objective pain.

In deciding the low back disability rating issue herein, the 
Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 205-208 
(1995), which relate to functional loss due to pain, weakness 
or other musculoskeletal pathology.  On VA examination in the 
mid-1990's, appellant's back displayed no more than mild 
overall limitation of motion.  However, subsequent clinical 
records indicated that the back disability had worsened to 
some extent.  With resolution of reasonable doubt in the 
appellant's favor, it is the Board's opinion that the 
limitation of back motion as reflected by the May 2005 VA 
orthopedic examination, where forward flexion was limited to 
60 degrees and other ranges of motion were each limited to 20 
degrees, more nearly approximates the criteria for moderate 
limitation of back motion under Diagnostic Code 5292 or the 
criteria for a 20 percent evaluation under Diagnostic Code 
5237.  However, an evaluation in excess of 20 percent would 
not be in order under Codes 5292, 5295, or 5237, since severe 
back limitation of motion or severe lumbosacral strain has 
not been approximated, forward flexion was significantly 
greater than 30 degrees, and appellant retains considerable 
ranges of back motion such that ankylosis of the 
thoracolumbar spine has not been more nearly approximated.  

It would not be appropriate to rate the service-connected 
back disability under Diagnostic Code 5293 or the new Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, since service connection is not in 
effect for any spinal discogenic disease.  Parenthetically, 
even assuming for sake of argument that appellant has 
lumbosacral intervertebral disc syndrome and that this were 
considered part of the service-connected low back disability, 
the clinical evidence, including said VA examinations, does 
not reveal that he has severe loss of deep tendon reflexes or 
severe motor weakness/sensory diminishment of the lower 
extremities, nor have any incapacitating intervertebral disc 
syndrome episodes been alleged or clinically shown, as to 
warrant an evaluation in excess of 20 percent under either 
Code 5293 for severe intervertebral disc syndrome or Code 
5243 for incapacitating intervertebral disc syndrome.  

The increased 20 percent rating awarded by the Board in its 
decision herein more than adequately compensates appellant 
for any functional impairment from the service-connected low 
back disability.  An extraschedular evaluation is not for 
consideration, since the evidence does not show that the 
service-connected low back disability presents such an 
unusual or exceptional disability picture as to render the 
regular schedular standards impractical.  38 C.F.R. 
§ 3.321(b)(1).    


III.  An Initial Compensable Evaluation for Structural 
Imbalance of the Right Knee

VA clinical records indicate that in 1996 and 1997, appellant 
complained of right knee pain.  A December 1996 rating 
decision granted service connection and assigned a 
noncompensable evaluation for structural imbalance of the 
right knee.  During a December 2001 Travel Board hearing, 
appellant testified, at T.8, 14, and 21, that he had to quit 
working after his foot was "crushed" in a September 2000 
motor vehicular accident; and that he had right knee pain and 
swelling.  

On November 1996 VA orthopedic examination, appellant had 
right knee pain complaints.  The knee exhibited 0 degrees' 
extension and no less than 100 degrees' flexion (with flexion 
variously measured during that examination as 100, 130, and 
140 degrees).  Normal ranges of motion of the knee are 0 
degrees' extension and 140 degrees' flexion.  38 C.F.R. 
§ 4.71 (2004), Plate II.  Significantly, although appellant 
had complaints of right knee pain and instability on May 2005 
VA orthopedic examination and ambulated with a mild limp, the 
knee exhibited 0 degrees' extension and 130 degrees' flexion 
without pain on that examination.  Although there was mild 
quadriceps atrophy, ligaments were described as stable with 
negative McMurray and drawer tests; and it was noted that 
there was no swelling, effusion, functional limitation, 
painful motion, or history of flare-ups with respect to the 
right knee.  Additionally, x-rays of that knee were negative.  
A normal right knee was diagnosed.  The examiner remarked 
that the restricted right knee ranges of motion appeared 
inconsistent with the lack of other objective findings; that 
any muscle atrophy was not attributable to service-connected 
disability; and that there was no incoordination, weakness, 
fatigability, or objective pain.

The Board has considered the applicability of all appropriate 
rating codes in rating the service-connected right knee 
disability.  Limitation of flexion of either leg to 60 
degrees will be assigned a 0 percent evaluation.  A 10 
percent evaluation requires that flexion be limited to 45 
degrees.  A 20 percent evaluation requires that flexion be 
limited to 30 degrees.  A 30 percent evaluation requires that 
flexion be limited to 15 degrees.  38 C.F.R. Part 4, Code 
5260.  Limitation of extension of either leg to 5 degrees 
will be assigned a 0 percent evaluation.  A 10 percent 
evaluation requires that extension be limited to 10 degrees.  
A 20 percent evaluation requires that extension be limited to 
15 degrees.  A 30 percent evaluation requires that extension 
be limited to 20 degrees.  A 40 percent evaluation requires 
that extension be limited to 30 degrees.  A 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. Part 4, Code 5261.

In order for appellant to be entitled to a compensable 
evaluation for the right knee disability, flexion would have 
to be limited to 45 degrees or less or extension limited to 
10 degrees or greater.  See 38 C.F.R. § 4.71a, Codes 5260 and 
5261.  Since the pertinent clinical evidence revealed right 
knee flexion limited to no less than 100 degrees and full 
extension, the criteria for an initial compensable evaluation 
for the right knee disability based on limitation of motion 
have not been met under Diagnostic Code 5260 or 5261.

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, will be assigned a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Code 5257.  Since the 
pertinent clinical evidence did not reveal any ligamentous 
laxity/instability of the right knee, or significant 
functional impairment attributable thereto, the criteria for 
an initial compensable evaluation for the service-connected 
right knee disability based on instability would not be 
warranted under Diagnostic Code 5257.

Parenthetically, although a VA General Council opinion held 
that a claimant with arthritis and instability of a knee may 
be rated separately under Diagnostic Code 5003 and Diagnostic 
Code 5257 based on additional disability, that opinion is 
inapplicable in the instant case since neither arthritis nor 
instability of the right knee has been shown.  See VAOPGCPREC 
23-97 (July 1, 1997).  See also VAOPGCPREC 9-98 (August 14, 
1998).

Recently, in VAOPGCPREC 9-2004 (September 17, 2004), the 
General Counsel held that separate ratings under Diagnostic 
Codes 5260 and 5261, for limitation of flexion and extension, 
respectively, could be assigned for disability of the same 
joint.  However, since appellant's right knee limitation of 
flexion does not meet the criteria for a compensable 
evaluation under Diagnostic Code 5260, as previously 
explained, and there is no limitation of extension, separate 
ratings based on limitation of flexion and extension are not 
warranted.

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca.  However, painful right knee 
motion has not been objectively shown nor has any significant 
functional impairment attributable to that knee been noted on 
VA examination.  There is simply no credible, competent 
evidence indicating significant functional loss attributable 
to the right knee disability that would warrant a compensable 
evaluation.  

The Board has considered the applicability of rating the 
service-connected right knee disability under other 
appropriate diagnostic codes, such as Diagnostic Code 5256.  
However, since ankylosis of that knee was not clinically 
shown or even approximated, a compensable rating would not be 
in order under Diagnostic Code 5256.  Diagnostic Codes 5258 
or 5259 do not appear applicable, since a dislocated 
semilunar cartilage has not been shown nor has a meniscectomy 
been performed.  

An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected right 
knee disability presents such an unusual or exceptional 
disability picture as to render the regular schedular 
standards impractical, particularly since objective evidence 
of significant functional loss attributable to that 
disability has not been shown on VA examination.  38 C.F.R. 
§ 3.321(b)(1).  Since the preponderance of the evidence is 
against allowance of this appellate issue, the benefit-of-
the-doubt doctrine is inapplicable, for the aforestated 
reasons.




III.  An Initial Compensable Evaluation for Structural 
Imbalance of the Right Hip

VA clinical records reveal that x-rays of the right 
hip/pelvis in 1994 and 1996 were unremarkable.  

On November 1996 VA orthopedic examination, appellant 
complaints included right hip pain.  With internal/external 
rotation, right hip pain was elicited.  The right hip 
exhibited 35 degrees' external rotation, 45 degrees' internal 
rotation, 45 degrees' abduction, and 30 degrees' adduction.  
Normal ranges of motion of the hip are 45 degrees' abduction 
and 125 degrees' flexion.  38 C.F.R. § 4.71 (2004), Plate II.  
The examiner stated that there was structural imbalance of 
the hip from appellant's twisting his hip outwardly in an 
attempt to alleviate back pain.  A December 1996 rating 
decision granted service connection and assigned a 
noncompensable evaluation for structural imbalance of the 
right knee and right hip.  The Board has considered the 
applicability of all appropriate rating codes in rating the 
service-connected right hip disability.  It should be pointed 
out, however, that structural imbalance is the only right hip 
disability for which service connection is in effect, which 
the RO has rated under Diagnostic Code 5252 based on 
limitation of thigh flexion.  

VA clinical records reveal that in 1997, appellant's 
complaints included right hip pain.

On May 2005 VA orthopedic examination, appellant complained 
of right hip pain aggravated by repetitive use and difficulty 
sitting in one position with legs bent.  It was reported that 
walking short distances was not uncomfortable and there was 
no history of flare-ups or use of medication.  He ambulated 
with a mild limp.  The right hip had normal alignment.  There 
was no tenderness or atrophy.  The right hip exhibited 90 
degrees' flexion (with normal listed as 110) and extension to 
10 degrees (with normal listed as 20), with complaints of 
pain.  Abduction was to 30 degrees (with normal listed as 
40), and adduction and internal rotation were each to 25 
degrees (with normal listed as 25 each), without pain.  
External rotation was to 40 degrees (with normal listed as 
50).  Power against resistance was described as good.  It was 
noted that there was no objective evidence of pain, 
functional impairment, weakness, fatigability, or 
incoordination.  X-rays of the right hip were interpreted as 
normal (although the actual radiographic report noted 
moderate osteoarthritic changes).  A normal right hip was 
diagnosed.  The examiner remarked that the restricted right 
hip ranges of motion appeared inconsistent with the lack of 
other objective findings; that any muscle atrophy was not 
attributable to service-connected disability; and that there 
was no incoordination, weakness, fatigability, or objective 
pain.

Limitation of extension of the thigh to 5 degrees warrants 
the assignment of a 10 percent evaluation under Diagnostic 
Code 5251.

Under Diagnostic Code 5252, a 10 percent evaluation may be 
assigned for flexion of the thigh limited to 45 degrees.  A 
20 percent evaluation requires flexion limited to 30 degrees.  
A 30 percent evaluation requires flexion limited to 20 
degrees.  A 40 percent evaluation requires flexion limited to 
10 degrees.

In order for appellant to be entitled to a compensable 
evaluation for the service-connected right hip disability, 
flexion would have to be limited to 45 degrees or less or 
extension limited to 5 degrees or less.  See 38 C.F.R. 
§ 4.71a, Codes 5251 and 5252.  Since the pertinent clinical 
evidence revealed right hip flexion limited to no less than 
90 degrees, and extension possible to 10 degrees, the 
criteria for an initial compensable evaluation for the right 
hip disability based on limitation of motion have not been 
met under Diagnostic Code 5251 or 5252.

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca.  However, painful right hip motion 
has not been objectively shown nor has any significant 
functional impairment attributable to that knee been noted on 
VA examination.  There is simply no credible, competent 
evidence indicating significant functional loss attributable 
to the right hip disability that would warrant a compensable 
evaluation.  

The Board has considered the applicability of rating the 
service-connected right hip disability under other 
appropriate diagnostic codes.  Under Diagnostic Code 5253, 
where there is limitation of rotation of the thigh, cannot 
toe-out more than 15 degrees; or there is limitation of 
abduction and cannot cross legs, a 10 percent evaluation may 
be assigned.  Where there is limitation of abduction with 
motion lost beyond 10 degrees, a 20 percent rating may be 
assigned.  Appellant's right hip exhibited no less than mild 
limitation of abduction or external rotation and normal 
adduction and internal rotation on VA examination, and it was 
noted that there were no significant objective functional 
limitations attributable to the right hip.  In short, 
limitation of rotation of the right thigh with an inability 
to toe-out more than 15 degrees; limitation of abduction with 
an inability to cross legs; or limitation of abduction with 
motion lost beyond 10 degrees have not been clinically shown 
or approximated.  Additionally, Diagnostic Codes 5250, 5254, 
or 5255 do not appear applicable, since hip ankylosis, flail 
hip joint, or right femur fracture/malunion has not been 
alleged nor shown.  

An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected right 
hip disability presents such an unusual or exceptional 
disability picture as to render the regular schedular 
standards impractical, particularly since objective evidence 
of significant functional loss attributable to that 
disability has not been shown on VA examination.  38 C.F.R. 
§ 3.321(b)(1).  Since the preponderance of the evidence is 
against allowance of this appellate issue, the benefit-of-
the-doubt doctrine is inapplicable, for the aforestated 
reasons.




ORDER

Service connection for hypertension is denied.  

An increased rating of 20 percent, but no more, for low back 
strain is granted, subject to the applicable regulatory 
provisions governing payment of monetary awards.  

An initial compensable evaluation for structural imbalance of 
the right knee is denied.  

An initial compensable evaluation for structural imbalance of 
the right hip is denied.  



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


